Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jacob T. Jones, Appellant                              Appeal from the County Court at Law of
                                                        Hopkins County, Texas (Tr. Ct. No. CV
 No. 06-14-00077-CV          v.                         42,210). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 Service Credit Union, Appellee                         and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jacob T. Jones, pay all costs of this appeal.




                                                       RENDERED JUNE 10, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk